 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   JAMALL BAKER,

 9                             Plaintiff,                 Case No. C17-1678-RSL-MAT

10          v.                                            MINUTE ORDER

11   JERALD GRANT, et al.,

12                             Defendants.

13

14          The following Minute Order is made at the direction of the Court, the Hon. Mary Alice

15   Theiler, United States Magistrate Judge:

16          Plaintiff has submitted to the Court for filing several discovery documents, including

17   letters to defendants’ counsel and discovery requests, which are attached to this Minute Order.

18   Per Western District of Washington Local Rule LCR 5(d), discovery documents are not to be

19   filed with the Court. Although plaintiff claims that there are “constant mail violations” at the

20   Monroe Correctional Complex’s Special Offender’s Unit where he is housed, it does not appear

21   that he has attempted to properly serve his discovery requests on defendants. Thus, plaintiff is

22   \\

23   \\




     MINUTE ORDER - 1
 1   not relieved of his duty to file his discovery requests on defendants as required by the Local

 2   Rules and Federal Rules of Civil Procedure.

 3          Dated this 20th day of February, 2019.

 4                                                        William M. McCool
                                                          Clerk of Court
 5
                                                      By: /s/ Paula McNabb
 6                                                       Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     MINUTE ORDER - 2
